Name: Commission Regulation (EEC) No 1810/86 of 11 June 1986 amending Regulation (EEC) No 1380/86 as regards the beef products which may be taken into intervention in certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 86 Official Journal of the European Communities No L 157/39 COMMISSION REGULATION (EEC) No 1810/86 of 11 June 1986 amending Regulation (EEC) No 1380/86 as regards the beef products which may be taken into intervention in certain Member States Whereas Commission Regulation (EEC) No 1380/86 of 7 May 1986 fixing the buying-in prices for forequarters in the beef and veal sector valid with effect from 12 May 1968 and repealing Regulation (EEC) No 2913/85 (6) should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (5) (c) thereof, Having regard to Council Regulation (EEC) No 1345/86 of 6 May 1986 fixing the guide price and the intervention price for adult bovine animals for the 1986/87 marketing year (3), and in particular Article 3 (5) thereof, Whereas, in accordance with Council Regulation (EEC) No 1 302/73 (4), as last amended by Regulation (EEC) No 427/77 (*), the qualities and cuts of the products to be bought in by intervention agencies must be determined taking into account, on the one hand, the need to give effective support to the market and to maintain the balance between the market concerned and that in competing animal products and, on the other hand, the financial burden on the Community ; Whereas the application of such criteria in the present market situation means that the list of cuts which may be taken into intervention in Italy should be supplemented ; Article 1 In the Annex to Regulation (EEC) No 1380/86, 'Italia' is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European. Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 362, 31 . 12. 1985, p . 8 . (3) OJ No L 119, 8 . 5 . 1986, p. 37 . 0 OJ No L 132, 19 . 5. 1973, p. 3 . 0 OJ No L 61 , 5. 3 . 1977, p . 16. (6) OJ No L 1.20 , 8 . 5. 1986, p. 44. No L 157/40 Official Journal of the European Communities 12. 6 . 86 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE ALLEGATO  BIJLAGE  ANEXO CategorÃ ­a A : Canales de jÃ ³venes animales machos no castrados de menos de 2 anos, CategorÃ ­a C : Canales de animales machos castrados. Kategori A : Slagtekroppe af unge ikke-kastrerede handyr pÃ ¥ under to Ã ¥r, Kategori C : Slagtekroppe af kastrerede handyr. Kategorie A : SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen , nicht kastrierten Tieren von weniger als 2 Jahren , Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren . Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age, Category C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castrÃ ©s de moins de 2 ans, CatÃ ©gorie C : Carcasses d'animaux mÃ ¢les castrÃ ©s. Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni, Categoria C : Carcasse di animali maschi castrati . Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud, Categorie C : Geslachte gecastreerde mannelijke dieren . CategorÃ ­a A : CarcaÃ §as de animais jovens machos, nÃ £o castrados, de menos de dois anos, Categoria C : CarcaÃ §as de animais machos castrados Precio de compra expresado en ECUS por 100 kilogramos de productos OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt PreÃ §o de compra expresso em ECUs por 100 quilogramas de produtos ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Categona A classe U2 Categoria A classe U3 Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 Categoria A classe 03 276,75 274,50 265,50 262,50 248,25 244,50  Quarti anteriori, taglio diritto a 8 costole : Categoria A classe U2 Categoria A classe U3 Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 Categoria A classe 03 295,20 292,80 283,20 280,00 264,80 260,80